 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    SAMIR IBRAHIM MARCOSS,                                Case No. 1:18-cv-00489-DAD-EPG
11                         Plaintiff,                       ORDER ON STIPULATION OF
                                                            DISMISSAL WITH PREJUDICE
12                    v.
                                                            (ECF No. 36)
13
      JPMORGAN CHASE BANK, N.A.
14    (ERRONEOUSLY SUED AS “JP MORGAN
      CHASE BANK, N.A., Inc.”); and DOES 1
15    THROUGH 20, inclusive
16                         Defendants.
17

18          On May 1, 2019, Plaintiff Samir Ibrahim Marcoss and Defendant JPMorgan Chase Bank
19
     filed a joint stipulation of dismissal with prejudice pursuant to Federal Rule 41(a)(1)(A)(ii).
20
     Accordingly, IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE. The Clerk of
21
     Court is instructed to close this case.
22

23

24   IT IS SO ORDERED.

25
        Dated:     May 6, 2019                                  /s/
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
